Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The subject matter of claims 1-14 were not disclosed in previously filed applications 15/433733, from which applicant claims benefit. As such, Applicant does not receive benefit to the earlier filing date for the subject matter contained in those claims. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both “horizontal frame” and “bottom frame”; reference character “151” and “153” has been used to designate both sections of the stairway apparatus and “channels”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 167 and 141.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the front pivot devices include clips capturing the longitudinal wire runs” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claims 1, 10, and 14 objected to because of the following informalities:  --A-- should be inserted at the beginning of the preamble.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front end" in lines 13 and 15, “the doored side” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the front pivot devices" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the floor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the opposite" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether “an extended position” in line 11 is the same with the previously mentioned an extended position.
Claims depend from a rejected base claim are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (8312846) in view of Cantwell et al. (2014/0209036).
For claim 1, Murray discloses collapsible and retractable pet cage and stairway apparatus (at least figs. 6-7) to be carried in the back bay of a vehicle and comprising: a horizontal bottom frame (2) having inboard (at least fig.6 for sides facing the interior of the vehicle) and outboard sides (at least fig.6 for the side facing the outer side of the vehicle) and forward (at least fig.4 for wall near side 47) and rearward end walls (at 

Cantwell teaches a containment comprising pivot devices mounted to a bottom frame and mounting panels for pivoting between an erect position and a folded position (at least fig.1 for 120 mounting panels for pivoting movement). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Murray with pivot devices mounted to a bottom frame and mounting panels as taught by Cantwell as an alternative attachment in order to have a secured and quick connection between the panels and the bottom that allow versatile movements between the parts. 
For claim 4, Murray as modified by Cantwell discloses the front panel in includes rigid wires forming a woven fence having longitudinal wire runs (Murray, at least fig.6); and the front pivot devices include clips capturing the respective runs for rotation of the front panel about the respective clips (Cantwell, at least fig.1 for 120 capturing longitudinal wire runs for rotation of the panel).
For claim 5, Murray as modified by Cantwell discloses the side panel includes a woven fence having horizontal wire runs (Murray, at least fig.6); and the side panel pivot devices include clips capturing the respective runs (Cantwell, at least fig.1 for 124 capturing longitudinal wire runs for rotation of the panel).

For claim 14, Murray discloses collapsible and retractable pet cage and stairway apparatus (at least figs. 6-7) to be carried in the back bay of a vehicle and comprising: a horizontal bottom frame (2) having an upwardly facing floor (at least fig.1 for floor 8), inboard (at least fig.6 for sides facing the interior of the vehicle) and outboard sides (at least fig.6 for the side facing the outer side of the vehicle) and forward (at least fig.4 for wall near side 47) and rearward end walls (at least fig.4 for walls near 56); the bottom frame formed with and a rearwardly opening tunnel (at least fig.1 for tunnel 30); a collapsible ladder device (34) received slidably in the tunnel (at least fig.1) and including a plurality of ladder sections (fig.3 for at least 35, 37); ladder slider devices (at least fig.1 for 37) interposed between the respective ladder sections for longitudinal sliding of the ladder sections, relative to one another (fig.3); a ladder mounting slider device (at least fig.1 for 32) received in the tunnel and receiving the ladder device for longitudinal sliding relative to the horizontal frame for deployment rearwardly of the ladder device (at least fig.3); a rigid front fence panel (at least fig.1 and/or fig.4 and/or col.3, line 3 for #47) disposed at the front end of the horizontal bottom frame; a rigid side fence (at least fig.1 and/or fig.4 and/or col.3, line 3 for #56) disposed at the inboard side of the horizontal frame; the front fence panel moves between an erect containment position and a collapsed lowered position disposed on the floor (at least col.2, lines 47-55); the side fence panel for moving between an erect position and a folded position, lowered to be disposed over the floor (at least col.2, lines 47-55), whereby the collapsible ladder device may be collapsed into the tunnel (at least fig.1) and the front end side fence 
Murray is silent about fence pivot devices at the front end of the horizontal bottom frame and mounting the front fence panel for pivoting between an erect containment position and a collapsed lowered position disposed on the floor; side panel pivot devices mounted on the inboard side of the horizontal bottom frame and mounting the side fence panel for pivoting between an erect position and a folded position, lowered to be disposed over the floor.
Cantwell teaches a containment comprising pivot devices mounted to a bottom frame and mounting panels for pivoting between an erect position and a folded position (at least fig.1 for 120 mounting panels for pivoting movement). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Murray with pivot devices mounted to a bottom frame and mounting panels as taught by Cantwell as an alternative attachment in order to have a secured and quick connection between the panels and the bottom that allow versatile movements between the parts. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray as modified by Cantwell as applied to claims 1, 4-6, and 14 above, and further in view of Whalen (8091294).
For claim 2, Murray as modified by Cantwell is silent about the ladder device includes steps formed to, when the ladder device is in the loading position, be disposed in respective horizontal planes.
Whalen teaches a ladder device includes steps formed to, when the ladder device is in the loading position, be disposed in respective horizontal planes (at least figs. 1-2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ladder of Murray as modified by Cantwell with steps formed to, when the ladder device is in the loading position, be disposed in respective horizontal planes as taught by Whalen in order to form resting surfaces to aid the climbing of pets. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray as modified by Cantwell as applied to claim 1, 4-6, and 14 above, and further in view of Garcia (8091513).
For claim 3, Murray as modified by Cantwell is silent about the front and side panels include respective front and side panel lower sections projecting when the front and side panels are the respective erect positions below the respective front and side panel pivot devices to form stops limiting pivoting in one direction of the respective front and side panels.
Garcia teaches a panel having a lower section projecting when the panel is in an erect position below a connection device (at least fig.1 for lower section of 110 below a . 
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Cheng-Lung et al. (8408416) and Melville et al. (2012/0001452).
For claim 7, Murray discloses A pet cage (at least fig.1) for the back bay of a vehicle and comprising: a horizontal frame (2) to be received in the bay, the frame including an upwardly facing floor (8) and at least two planer outwardly facing vertical walls (at least fig.1 for left and right walls); a pair of rigid fence panels (at least figs. 1-2 and/or col.3, line 3 for rigid panels) movable from respective lowered positions on the floor to erect positions with the respective joinder sections juxtaposed (at least fig.1 and/or col.2, lines 50-55 for detachable connection), the respective panels including lower panel sections to, when the fence panels are in the erect positions abut the horizontal frame (at least fig.5).
Murray is silent about a pair of rigid fence panels rotatable from respective lowered positions on the floor to erect positions, the respective panels including lower panel sections to, when the fence panels are in the erect positions abut the respective outwardly facing vertical walls; clips mounted to the respective planer walls and pivotally engaging the respective fence panels to hold them in position. 
Cheng-Lung teaches a pair of panels rotatable from respective lowered positions on the floor to erect positions (at least col.4, lines 15-35), the respective panels 
Murray as modified by Cheng-Lung is silent about a pair of rigid fence panels having respective joinder sections; knuckle fittings mounted to the respective joinder sections and formed with vertical bores aligned with one another when the respective panels are in the respective erect positions; and bolts for removable receipt in the respective bores.  
Melville teaches fence panels having respective joinder sections (at least fig.1 for illustration and/or fig.6); knuckle fittings (at least fig.6) mounted to the respective joinder sections and formed with vertical bores aligned with one another when the respective panels are in the respective erect positions; and bolts (at least fig.6) for removable receipt in the respective bores. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the panels of Murray as modified 
For claim 8, Murray as modified by Cheng-Lung and Melville discloses the fence is a woven wire fence (Murray at least fig.5). 
For claim 9, Murray as modified by Cheng-Lung and Melville discloses the fence panels are constructed to be pivoted about the respective clips to be lowered downwardly to be disposed in respective horizontal planes on the top of the floor (Cheng-Lung, at least col.4, lines 15-35). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Cheng-Lung et al. and Whalen.
For claim 10, Murray discloses Pet cage and stairway apparatus (at least fig.1) comprising; a pet cage including a horizontal frame (2) having an upwardly facing floor (8) and two containment sides (fig.1); rigid fence panels (at least fig.1 and/or col.3, line 3) along the respective containment sides (at least fig.1); the horizontal frame formed with a tunnel (at least fig.1 for tunnel space 30); a ladder device (at least fig.3, #34) received telescopically in the tunnel (at least fig.1) and deployable therefrom to a deployed position (at least fig.3).

Cheng-Lung teaches clips mounted to the horizontal frame on the containment sided and mounting the respective fence panels for rotation between erect containing positions and horizontal lowered positions overlying the floor (at least col.4, lines 15-35 and/or fig.11A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the panels and the frame of Murray with clips mounted to the horizontal frame on the containment sided and mounting the respective fence panels for rotation between erect containing positions and horizontal lowered positions overlying the floor as taught by Cheng-Lung as an alternative connection in order to allow quick and easy assembling and disassembling of the apparatus.
Murray as modified by Cheng-Lung is silent about ladder device including a plurality of steps to be disposed when the stairway is deployed position in respective horizontal planes.
Whalen teaches a ladder device including a plurality of steps to be disposed when the stairway is deployed position in respective horizontal planes (at least figs. 1-2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ladder of Murray as modified by Cheng-Lung with a plurality of steps to be disposed when the stairway is deployed position in respective horizontal planes as taught by Whalen in order to form resting surfaces to aid the climbing of pets. 
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Cheng-Lung et al. and Boone (5312149).
For claim 11, Murray discloses A pet cage and stairway apparatus (at least fig.1) for mounting in the back bay of the vehicle and comprising a horizontal frame (2) having orthogonal sides (at least fig.3), configured with respective planer surfaces (at least fig.3); rigid fence panels (at least fig.6 and/or col.3, line 3) disposed along the orthogonal sides for rotation between lowered positions and erect positions (at least fig.3 and/or col.2, lines 48-52 for detachable connection that would allow rotation movement per user’s preference); the frame formed with an outwardly opening tunnel (at least fig.1 for tunnel space 30); a stairway device (at least fig.3) constructed to be received in the tunnel (at least fig.1) and deployable therefrom to an extended position (fig.3), the stairway device including first and second sections  (35, 37) extendable longitudinally from one another to an extended position (fig.3), the first section including longitudinal channels (fig.1,  channels of #37) on the opposite.
Murray is silent about the panels including respective lower sections to, when the fence panels are in the erect position abut the respective planer surfaces.
Cheng-Lung teaches panels including respective lower sections to, when the fence panels are in the erect position abut the respective planer surfaces (at least fig.2D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the panels and the frame of Murray with panels including respective lower sections to, when the fence panels are in the erect position abut the respective planer surfaces as taught by Cheng-Lung as an alternative connection in order to allow form a stable deploying position for the panels. 

Boone teaches a ladder device comprising second section including followers received in the respective channels for sliding there along for a selective extension retraction of ladder device (at least fig.6 for railing of the second section received in channels of outer section). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ladder device of Murray as modified by Cheng-Lung with second section including followers received in the respective channels for sliding as taught by Boone as an alternative connection in order to allow collapsing of the ladder sections into storage configuration. 
For claim 12, Murray as modified by Cheng-Lung and Boone discloses the channels are formed with vertically opening tracks (Murray, at least fig.1 and/or Cheng-Lung at least fig.6); and the followers are received into respective tracks (Boone, at least fig.6).  
For claim 13, Murray as modified by Cheng-Lung and Boone discloses the respective tracks are formed with the channels opening downwardly; and the followers are constructed to project upwardly into the channels and provide support as the channels are drawn longitudinally along (Boone, at least fig.3 and/or fig.6 for the channels opening downwardly and the followers project upwardly into the channels). 
Double Patenting
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that 
Claims 1-2 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 13-14 of U.S. Patent No. 10098314 in view of Murray (8312846) and Cantwell et al. (2014/0209036). claims 1, 3-5, 13-14 of U.S. Patent No. 10098314 discloses limitations as claimed in claims 1-2 and 14 of the instant application except for an upwardly facing floor, front fence pivot devices, and side panel pivot devices. Murray teaches a pet cage including a horizontal frame (2) having an upwardly facing floor (8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cage of U.S. Patent No. 10098314 with an upwardly facing floor as taught by Murray in order to form a tunnel space for storage. Cantwell teaches a containment comprising pivot devices mounted to a bottom frame and mounting panels for pivoting between an erect position and a folded position (at least fig.1 for 120 mounting panels for pivoting movement). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of U.S. Patent No. 10098314 as modified by Murray with pivot devices mounted to a bottom frame and mounting panels as taught by Cantwell as an alternative attachment in order to have a secured and quick connection between the panels and the bottom that allow versatile movements between the parts.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10098314 in view of Cheng-Lung et al. (8408416) and Melville et al. (2012/0001452). claim 1 of U.S. Patent No. 10098314 . 
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 13-14 of U.S. Patent No. 10098314 in view of Cheng-Lung et al. (8408416). claims 1, 4-5, 13-14 of U.S. Patent No. 10098314 discloses limitations as claimed in claim 10 of the instant application except for clips mounted to the horizontal frame on the containment sided and mounting the respective fence panels for rotation between erect containing positions and horizontal lowered positions overlying the floor. Cheng-Lung teaches clips mounted to the horizontal frame on the containment sided and mounting the respective fence panels for rotation between erect containing positions and horizontal lowered positions overlying the floor (at least col.4, lines 15-35 and/or fig.11A). It would have been obvious to one having ordinary skill in .
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-5, 13-14 of U.S. Patent No. 10098314 in view of Cheng-Lung et al. (8408416) and Boone (5312149). claim 1, 4-5, 13-14 of U.S. Patent No. 10098314 discloses limitations as claimed in claim 11 of the instant application except for the panels including respective lower sections to, when the fence panels are rotated to the erect position abut the respective planer surfaces, the first section of the ladder include longitudinal channels on the opposite and the second section including followers received in the respective channels for sliding. Cheng-Lung teaches panels including respective lower sections to, when the fence panels are rotated to the erect position abut the respective planer surfaces (at least fig.2D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the panels and the frame of U.S. Patent No. 10098314 with panels including respective lower sections to, when the fence panels are in the erect position abut the respective planer surfaces as taught by Cheng-Lung as an alternative connection in order to allow form a stable deploying position for the panels. Boone teaches a ladder device comprising second section including followers received in the respective channels for sliding there along for a selective extension retraction of ladder .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 5277148, 2897781, 7913651, 6978736, 20070158968, 7083219, 7185381. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THANH PHAM/           Primary Examiner, Art Unit 3643